United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New York, NY Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1432
Issued: May 21, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 15, 2008 appellant, through her attorney, filed a timely appeal of the
November 30, 2007 merit decision of the Office of Workers’ Compensation Programs finding
that she did not have disability for work after March 22, 2007 causally related to her employment
injury. Pursuant to 20 C.F.R. §§ 501.2 and 501.3, the Board has jurisdiction over the merits of
this case.
ISSUE
The issue is whether appellant had any work-related disability on or after March 22, 2007
causally related to her February 23, 2007 employment injury.
FACTUAL HISTORY
On February 23, 2007 appellant, then a 47-year-old rural mail handler, injured her right
wrist and hand when a corner of a supply cabinet fell on her. Dr. Steven J. Ravich, an attending
Board-certified orthopedic surgeon, advised that appellant was disabled on March 5, 2007 due to
a work-related sprained right wrist. On March 21, 2007 he diagnosed “work-related injury of a

sprained right wrist and carpal tunnel syndrome.” Dr. Ravich reiterated that appellant was
disabled. In a letter dated April 5, 2007, the Office requested additional factual and medical
evidence from appellant and allowed 30 days for a response.
On April 11, 2007 Dr. Ravich diagnosed right wrist and hand sprain as well as right
carpal tunnel syndrome. He indicated that appellant could not work.
On July 18, 2007 Dr. Stephen Nedelcu, an internist, advised appellant sustained a work
trauma on February 23, 2007 when she opened a supply closet and many items including a large
tape dispenser fell on her right hand and wrist. Appellant developed pain and swelling in her
hand with numbness in her second, third and fourth fingers. He found weakness and swelling on
examination. Appellant was unable to make a fist. He diagnosed contusion of the right hand
with possible nerve involvement at the level of the second, third and fourth fingers. Dr. Nedelcu
attributed appellant’s contusion to her employment. He stated that appellant was temporarily
disabled from February 23 to April 18, 2007.
On March 5, 2007 Dr. Ravich stated that while appellant was at work several items of
various weights from 5 to 10 pounds fell from a cabinet and landed on her right wrist. Appellant
had minimal tenderness on palpation over the distal radius, a negative Tinel’s sign and negative
Phalen’s test with good grip strength. Dr. Ravich diagnosed right wrist sprain and indicated that
appellant should not work for two weeks. On March 21, 2007 he reported that appellant had a
positive Tinel’s sign and a positive Phalen’s test as well as a negative Finkelstein test and
decreased grip strength. Appellant experienced a sharp dull light touch discrepancy
differentiation of the third, fourth and fifth digits on the right hand. On April 11, 2007
Dr. Ravich found decreased motion and decreased strength of the right wrist with positive
Tinel’s sign and Phalen’s test. He stated that appellant should not work. On April 24, 2007
Dr. Ravich stated that appellant sustained a work-related injury of sprained right wrist and right
carpal tunnel syndrome on February 23, 2007. He advised that she was temporarily totally
disabled from March 5 to April 24, 2007.
In a May 9, 2007 decision, the Office accepted that appellant sustained a right hand
sprain and contusion of the wrist and hand on February 23, 2007. In a separate decision dated
May 9, 2007, the Office found that appellant was not entitled to continuation of pay after
March 21, 2007. It noted that Dr. Ravich reported that appellant did not have signs of carpal
tunnel syndrome on March 5, 2007 finding a negative Tinel’s sign and Phalen’s test. On
March 21 and April 11, 2007, however, he listed positive findings of carpal tunnel syndrome and
noted that appellant had not returned to work. The Office concluded that the carpal tunnel
findings could not be related to the accepted employment injury and that appellant’s
employment-related disability ceased on March 21, 2007.1
Appellant filed a claim for compensation on June 4, 2007 and requested wage-loss
compensation from March 22 through June 1, 2007. In a note dated May 9, 2007, Dr. Ravich
diagnosed carpal tunnel syndrome and found that appellant was totally disabled.

1

There is no evidence that appellant requested review of this decision.

2

In a June 8, 2007 decision, the Office denied appellant’s claim for compensation due to
her February 23, 2007 employment injury finding that her disability was due to an independent
intervening, nonwork-connected injury.
Appellant, through her attorney, requested an oral hearing on June 21, 2007. In a
May 23, 2007 report, Dr. Ravich stated, “The patient had an acute event and has no prior history
of problems with her wrist and hand and is to be only treated for the acute process.” He
concluded that appellant’s present symptoms were causally related to employment injury.
Dr. Ravich completed a form report on the same date and diagnosed right wrist sprain and right
wrist carpal tunnel syndrome. He indicated with a checkmark “yes” that the condition was
caused or aggravated by her employment activity. Dr. Ravich released appellant to return to
light duty on June 12, 2007. He stated that appellant’s right carpal tunnel syndrome was
“directly and causally related to her injury of record.” Appellant returned to work on June 28,
2007 and Dr. Ravich supported total disability from the date of injury until the return to work
date. On June 25, 2007 Dr. Ravich stated that appellant had bilateral carpal tunnel syndrome
more prominent on the right.
In a note dated February 5, 2007, appellant reported to Dr. Nedelcu that on February 23,
2007, “several items including two large tape dispensers (with sand inside) fell on my right hand
and wrist.”
At the October 16, 2007 oral hearing appellant stated that she opened the supply cabinet
on February 23, 2007 and the contents fell out and hit her right hand, arm and leg. She was
struck by two large tape dispensers, stationery and other objects. Appellant noted that she had a
previous work-related wrist injury in 2003 and did not injure her right hand between March 5
and 21, 2007.
On October 5, 2007 Dr. Mark A.P. Filippone, Board-certified in physical medicine and
rehabilitation, reported that appellant opened the supply cabinet and several heavy objects fell on
her hands and wrist including large tape dispensers, boxes and packages of stationery. He
examined appellant and diagnosed bilateral carpal tunnel syndrome and evidence of posttraumatic contusion and tendinitis of the right wrist. Dr. Filippone stated, “In my professional
medical opinion all of the above abnormalities are directly and solely the result of the injury
sustained when the objects fell on her wrists when she opened the supply cabinet on
February 23, 2007.”
By decision dated November 30, 2007, the hearing representative affirmed the June 8,
2007 decision finding that the medical evidence did not support a causal relationship between the
February 23, 2007 work injury and her diagnosed condition of right carpal tunnel syndrome.
On appeal appellant’s attorney alleged that appellant had established a traumatic injury
claim and that the Office should undertake additional development of the medical evidence.

3

LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim, including that any disability or
specific condition for which compensation is claimed is causally related to the employment
injury.3 The term disability is defined as the incapacity because of an employment injury to earn
the wages the employee was receiving at the time of the injury, i.e., a physical impairment
resulting in loss of wage-earning capacity.4
Whether a particular injury causes an employee to be disabled for employment and the
duration of that disability are medical issues which must be proved by a preponderance of the
reliable, probative and substantial medical evidence.5 Findings on examination are generally
needed to support a physician’s opinion that an employee is disabled for work. When a
physician’s statements regarding an employee’s ability to work consist only of repetition of the
employee’s complaints that she hurt too much to work, without objective findings of disability
being shown, the physician has not presented a medical opinion on the issue of disability or a
basis for payment of compensation.6 The Board will not require the Office to pay compensation
for disability in the absence of any medical evidence directly addressing the specific dates of
disability for which compensation is claimed. To do so would essentially allow employees to
self-certify their disability and entitlement to compensation.7
Causal relationship is a medical issue and the medical evidence required to establish
causal relationship is rationalized medical evidence.8 Rationalized medical evidence is medical
evidence which includes a physician’s rationalized medical opinion on the issue of whether there
is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty, and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.9 Neither the fact that a
disease or condition manifests itself during a period of employment nor the belief that the disease

2

5 U.S.C. §§ 8101-8193.

3

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); Kathryn Haggerty, 45 ECAB 383 (1994);
Elaine Pendleton, 40 ECAB 1143 (1989).
4

20 C.F.R. § 10.5(f); see, e.g., Cheryl L. Decavitch, 50 ECAB 397 (1999) (where appellant had an injury but no
loss of wage-earning capacity).
5

See Fereidoon Kharabi, 52 ECAB 291 (2001).

6

Id.

7

Id.

8

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

9

Leslie C. Moore, 52 ECAB 132 (2000).

4

or condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.10
ANALYSIS
The Office accepted that appellant sustained right hand and wrist sprain due to her
February 23, 2007 employment injury. Appellant filed a claim for compensation requesting
wage-loss compensation from March 22 through June 1, 2007.
Appellant submitted a series of reports beginning on March 21, 2007 from Dr. Ravich, a
Board-certified orthopedic surgeon, diagnosing carpal tunnel syndrome. In a note dated
April 24, 2007, he stated that appellant sustained a work-related injury of sprained right wrist
and right carpal tunnel syndrome on February 23, 2007. Dr. Ravich opined that appellant was
temporarily totally disabled from March 5 to April 24, 2007. This report is not sufficient to meet
appellant’s burden of proof as Dr. Ravich did not offer an opinion on the causal relationship
between the diagnosed condition of carpal tunnel syndrome and appellant’s February 23, 2007
employment injury. As noted above, in order to establish disability for work, the medical
evidence must include a physician’s opinion determining whether or not the accepted
employment injury caused the period of disability claimed. Without a statement that the
condition of carpal tunnel syndrome was caused or aggravated by appellant’s employment, this
report does not establish appellant’s disability claim.
On May 23, 2007 Dr. Ravich stated that appellant had sustained “an acute event”
concluded that appellant’s present symptoms were causally related to employment injury. He
also completed a form report on the same date diagnosing right wrist sprain and right wrist carpal
tunnel syndrome and indicating with a checkmark “yes” that these conditions were caused or
aggravated by her employment activity. Dr. Ravich released appellant to return to light duty on
June 12, 2007 and stated that appellant’s right carpal tunnel syndrome was “directly and causally
related to her injury of record.” While these reports contain an opinion that appellant’s accepted
employment injury resulted in carpal tunnel syndrome, Dr. Ravich failed to explain how the
nature of the injury to appellant’s hand or wrist by a tape dispenser and other objects would
result in the carpal tunnel syndrome. The Board has held that an opinion on causal relationship
which consists only of a physician checking “yes” to a medical form report question on whether
the claimant’s disability was related to the history given is of little probative value. Without any
explanation or rationale for the conclusion reached, such report is insufficient to establish causal
relationship.11 Dr. Ravich did not explain the processes by which a traumatic incident could result
in carpal tunnel syndrome and why he believed that the employment incident was competent to
cause this condition in appellant. As he failed to provide any explanation of how the employment
injury caused carpal tunnel syndrome in addition to the accepted conditions of contusion and
strain, his reports are not sufficient to establish that appellant’s disability for work on or after
March 21, 2007 was due to employment.

10

Dennis M. Mascarenas, 49 ECAB 215 (1997).

11

Lucrecia M. Nielson, 41 ECAB 583, 594 (1991).

5

Dr. Filippone, a physician Board-certified in physical medicine and rehabilitation,
completed a report on October 5, 2007 and described appellant’s employment incident of
February 23, 2007 noting that several heavy objects fell on her hands and wrists including large
tape dispensers, boxes and packages of stationery. He diagnosed bilateral carpal tunnel
syndrome and evidence of post-traumatic contusion and tendinitis of the right wrist.
Dr. Filippone stated, “In my professional medical opinion all of the above abnormalities are
directly and solely the result of the injury sustained when the objects fell on her wrists when she
opened the supply cabinet on February 23, 2007.” He provided an accurate history of injury and
diagnosed carpal tunnel syndrome. Dr. Filippone also opined that this condition was related to
the accepted employment incident. However, he did not explain how and why he believed that
the falling tape dispenser resulted in bilateral carpal tunnel syndrome. Appellant had previously
stated that only her right wrist was injured on February 23, 2007. This factual discrepancy
suggests that appellant’s right carpal tunnel syndrome might also be due to another cause other
than her accepted employment injury. As Dr. Filippone did not address this factual aspect of
appellant’s claim and did not offer medical reasoning supporting his opinion of causal
relationship, his report is not sufficient to establish that the diagnosed condition of carpal tunnel
syndrome and any resulting disability is related to appellant’s accepted February 23, 2007
employment incident.
CONCLUSION
The Board finds that appellant did not submit the necessary medical opinion evidence to
establish that she had disability after March 22, 2007 due to her accepted employment injury of
February 23, 2007.

6

ORDER
IT IS HEREBY ORDERED THAT November 30, 2007 decision of Office of Workers’
Compensation Programs is affirmed.
Issued: May 21, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

